Citation Nr: 1200541	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  96-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for spastic colitis (claimed as chronic diarrhea, gastrointestinal (GI) infection).  

2.  Entitlement to service connection for discogenic disease of the lumbar spine, herniated nucleus pulposus (HNP).

3.  Entitlement to service connection for a benign tumor of the left jaw (claimed as tumor, left ear).  

4.  Entitlement to service connection for Meniere's disease.  

5.  Entitlement to service connection for a mood disorder (claimed as depression).  

6.  Entitlement to service connection for episodes of hypothermia.  

7.  Entitlement to service connection for pinguecula, right eye.  

8.  Entitlement to service connection for skin lesions.  

9.  Entitlement to a compensable initial evaluation for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his wife testified at a local hearing at his RO in November 1996.  The Veteran testified at another local hearing at his RO in May 1998.  

Each of the issues as listed on the title page of this decision was remanded by the Board in December 2009 for additional evidentiary development.  The claims have now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  GI disorders, to include current diagnoses of chronic diarrhea, irritable bowel syndrome, and gastroesophageal reflux disease, did not have their onset during service and are not causally or etiologically related to service.  

2.  Residuals of chronic low back pain, status post surgery on L4-L5, osteoarthritis and lumbar radiculopathy in the right leg, did not have their clinical onset during service or for many years thereafter, nor are they otherwise related causally or etiologically to service.  

3.  Residuals of an enlarged lymph node, if present, did not have their onset during service and are not causally or etiologically related to service.  

4.  Resolving all reasonable doubt in the Veteran's favor, it is concluded that he has Meniere's disease of service origin.  

5.  A psychiatric disorder, diagnosed as generalized anxiety disorder, did not have its onset during service and is not causally or etiologically related to service.  

6.  Residuals of episodes of hypothermia, to include a history of intermittent chills when exposed to cold air, did not have their onset during service and are not causally or etiologically related to service.  

7.  Pinguecula of the right eye did not have its onset during service and is not causally or etiologically related to service.  

8.  Chronic dermatitis of the hands and forearms did not have its onset during service and is not causally or etiologically related to service, to include as due to exposure to an unknown substance.  

9.  The Veteran's left ear hearing loss has been manifested by no more than Level III hearing loss.  


CONCLUSIONS OF LAW

1.  Current GI diagnoses, to include chronic diarrhea, irritable bowel syndrome and gastroesophageal reflux disease, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Residuals of chronic low back pain, status post surgery on L4-L5, osteoarthritis and lumbar radiculopathy in the right leg were not incurred in or aggravated by service, nor may osteoarthritis of the lumbar spine be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Residuals of an enlarged lymph node behind the left mandible (claimed as tumor, left ear) were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 4103, 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. §§ 3.102, 3.303 (2011).  

5.  Generalized anxiety disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

6.  Residuals of episodes of hypothermia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

7.  Pinguecula of the right eye was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

8.  Chronic dermatitis of the hands and forearms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

9.  The criteria for an initial compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.85, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations for the disabilities adjudicated by this decision via the discussions in June 2001, March 2004, April 2005, November 2007, May 2009, July 2010, and December 2010 VCAA letters.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) (2011) have been met. The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  In this case, the RO's decisions came before complete notification of the appellant's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and whose responsibility it was to obtain/submit the evidence and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice of what types of information and evidence were needed to substantiate his claims in the June 2001, March 2004, April 2005, November 2007, July 2010, and December 2010 VCAA letters, and he was also provided with notice of the types of evidence necessary to establish an effective date or a disability evaluation for the issues on appeal by letters dated in November 2007 and May 2009.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 533 (1996); see also 38 C.F.R. § 20.1102 (2011).  

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  

VA opinions with respect to the issues adjudicated by this decision have been obtained.  38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the evidence in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record, to include the Veteran's self-reported medical history and VA and private medical records.  The opinions provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues on appeal which are adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr, supra.  

The issues on appeal do not involve simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert, supra.  The Veteran is not competent to provide more than simple medical observations such as noting that his hearing acuity had decreased.  The Veteran is not competent to provide a complex medical opinion regarding the etiology of the claimed disabilities.  See Barr, supra.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service Connection Claims on Appeal - Historical Backgrounds 

In the Board's December 2009 remand, the background of each of the service connection claims on appeal was summarized.  For purposes of clarity, this information will be repeated and additional pertinent facts will be provided, to include additional clinical findings made as a result of additional evidentiary development.  

Entitlement to service connection for spastic colitis 
(claimed as chronic diarrhea, GI infection).

Background

The Veteran contends that service connection is warranted for spastic colitis, (claimed as chronic diarrhea and GI infection).  VA examinations were conducted in December 1995 and December 2008.  In 1995, the pertinent diagnoses were spastic colitis, irritable bowel syndrome, and chronic diarrhea.  In 2008, the pertinent diagnoses were chronic diarrhea with weight loss, weakness associated with chronic diarrhea, and irritable bowel syndrome.  Also diagnosed was gastroesophageal reflux disease.  The examiner found that the Veteran had chronic diarrhea since military service which was consistent with irritable bowel syndrome.  

In the Board's December 2009 remand, it was noted that it was not apparent if the examiner had access to and had reviewed the Veteran's claims file.  The examiner wrote that there was documentation of diarrhea while in the military service which was intermittent as well as diagnoses of spastic colon and other chronic diarrhea.  Significantly, a review of the service treatment records (STRs) indicates that they are totally devoid of any diagnosis of spastic colon.  Furthermore, there is only one reference to the presence of diarrhea in the STRs.  An April 1964 clinical record indicates the Veteran complained of diarrhea for two days.  There were no further references to the presence of diarrhea during the remaining almost one and a half years of military service despite the Veteran seeking treatment for various other maladies.  At the time of his discharge, the Veteran denied having or ever having had frequent indigestion, intestinal trouble, and rectal disease on a Report of Medical History he completed in August 1965.  Clinical evaluation of all systems was determined to be normal at the time of the August 1965 separation examination.  

The December 2008 VA examination report also references that the Veteran had diarrhea and weight loss from 145 pounds while joining military service to 110 pounds when he was out from the military when he was hospitalized.  However, the STRs demonstrate that the Veteran's weight increased from 118 pounds at the time of the enlistment examination in September 1962 to 140 pounds at the time of the separation examination in August 1965.  Furthermore, it appears that the Veteran's weight loss occurred subsequent to his discharge.  A November 1976 VA clinical record indicates the Veteran reported that he had lost 20 pounds in six months.  Additionally, the Veteran's spouse testified in November 1996 that, when she married the Veteran he weighed 150 pounds.  Since that time, his weight had fallen to 113 pounds.  The Veteran was married in 1972.  

An April 1968 hospitalization record includes the annotation that the Veteran had diarrhea three months prior for about three days but in general had been in good health.  Gastroenteritis, colitis, and diarrhea were noted upon VA or private records in 1976 and 1977.  

In the Board's December 2009 remand decision, it was noted that the Board found that the opinion included in the report of the December 2008 VA examination was based on an inaccurate factual background.  It was explained that the Court had held that a medical opinion based on an inaccurate factual premise was not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on the above, the Board found that the claims file should be returned to the examiner who conducted the December 2008 VA examination and request that an addendum be prepared which is based on a review of all the evidence in the claims file including the STRs.  The examiner was asked to address the fact that there was only one reference to the presence of diarrhea in the STRs and no reference to the presence of a spastic colon and the fact that the Veteran gained weight during active duty.  

The Veteran testified at a local RO hearing in November 1996 that he was treated for food poisoning in March 1963 at a military hospital.  The STRs did not include such records.  As requested in the December 2009 remand, an attempt was made to obtain these records from the military hospital at Red Stone Arsenal or Huntsville, Alabama.  However, correspondence received reflects that no such records were available.

In a July 2010 addendum to his December 2008 report, the examiner reviewed the claims file.  He noted that there was no report of diarrhea or other GI problems at time of service separation.  He specifically opined that the Veteran's chronic diarrhea was not related to the inservice incident of treatment for the same condition.  For rationale, he noted that no chronic disorder was noted during service or in the years after service.  

Analysis

The post service records reflect current GI diagnoses to include chronic diarrhea, irritable bowel syndrome, and gastroesophageal reflux.  See the December 2008 VA exam report.  The Veteran argues that these conditions (variously claimed as spastic colitis, diarrhea, and a GI infection) had their onset during service.  It is noted that he was treated on one occasion during service for chronic diarrhea, and as indicated above, has been seen for various GI complaints after service, to include treatment for spastic colitis, irritable bowel syndrome, gastroesophageal reflux, and chronic diarrhea.  

The appeal turns on the question of whether there is a link between currently diagnosed GI complaints and diarrhea during service.  

The evidence in support of such a link consists of the Veteran's report that he experienced diarrhea during service.  The Veteran is competent to report these symptoms, and, as indicated above, his account is corroborated by the inservice treatment for such (on one occasion).  However, his report of continuity of chronic diarrhea or other GI problems is not corroborated in the claims file.  Specifically, it is noted while he was treated in 1968 for complaints of diarrhea, several more years passed before report of additional GI symptoms (in the mid 1970s), to include diarrhea and colitis.  Associated symptoms were reported in 1995 and the diagnoses included a spastic colitis, irritable bowel syndrome, and chronic diarrhea.  

Further, the Veteran has stated that he has had variously diagnosed GI conditions off and on since active service.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as a skin rash.  See Layno and Barr, supra.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Board does not find the Veteran's statements to be corroborated by the clinical evidence.  As noted above, no chronic GI disorder was noted during service and post service treatment for GI symptoms has been intermittent at best.  Many years have passed between intervals of treatment for his complaints.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the only competent medical opinion of record weighs against the claim.  In this regard, the Board sought additional opinion from the examiner who conducted the December 2008 examination in that his comments were not based on clinical findings in the record.  An addendum was added to the record in 2010 which included review of the claims file and the above summarized records.  He opined against any relationship between inservice treatment on one occasion for diarrhea and the post service problems in that no chronic disorder was indicated and because there was no continuity of treatment for such after service.  The Board finds the examiner's opinion to be persuasive because it is based on a review of the claims folder, subjective history provided by the Veteran, a clinical examination, and supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Although the Board has considered the written statements of the Veteran and his representative, to the extent that any such lay statements are being offered to answer the question of whether the Veteran's current chronic diarrhea is related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain, Espiritu, and Routen, supra.  Consequently, the lay assertions as to the etiology of the Veteran's current chronic diarrhea have no probative value.  

For the foregoing reasons, the claim for service connection for GI conditions, now diagnosed as chronic diarrhea, irritable bowel syndrome, and gastroesophageal reflux, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  

Entitlement to service connection for 
discogenic disease of the lumbar spine, HNP.

The Veteran has claimed entitlement to service connection for a low back disorder.  At the time of an August 1995 VA examination, he reported that, without antecedent injury, he woke up one morning, bent over and couldn't straighten up.  He was found to have discogenic disease of the lumbar spine.  The Veteran has not alleged that his back disorder began during active duty.  He testified in November 1996 that he had spontaneous lumbar spine pain during service which was reported as joint aches.  He reported treatment for back problems in the 1970's.  He was not seen for any type of disc problems from the time of discharge until the 1970's.  A February 1995 VA clinical record includes the annotation that the Veteran had had chronic low back pain for three years.  

In March 2005, the Board remanded the claim in order to afford the Veteran a VA examination to determine if the Veteran currently has a low back disorder and, if so, whether it was linked to the Veteran's active duty service.  A VA examination was conducted in December 2008.  The examiner diagnosed residuals of chronic low back pain status post surgery on L4-L5, osteoarthritis and lumbar radiculopathy in the right leg.  The Board remanded the claim again in December 2009 in that the December 2008 exam was not responsive to the Board's March 2005 instruction.  Primarily, the examiner did not provide an opinion as to whether the low back disorder was etiologically linked to the Veteran's active duty service.  An addendum was requested to provide an opinion as to whether currently existing low back disability was etiologically linked to the Veteran's active duty service.

In the July 2010 VA addendum report, the examiner opined that the claims file was reviewed.  He opined that current low back diagnoses were not related to military service and manifested after service as indicated in the records.  

Analysis

As there is no report of a lumbar spine disorder until the 1970s and thereafter, and as there is an uncontradicted medical opinion of record that opines that the current lumbar spine condition is not related to active service, the Board finds the probative evidence convincing that the current lumbar spine disability is not of service origin or related to service in any way.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  

The Veteran and his representative contend that the Veteran's current lumbar spine disorder is of service origin.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.  

Finally, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to service connection for a benign tumor of the left jaw 
(claimed as tumor, left ear).

The Veteran has claimed entitlement to service connection for a benign tumor behind the left ear.  He opines that the disorder was linked to left ear problems he experienced while on active duty.  There is clinical evidence of record dated in the 1990's documenting the Veteran seeking treatment at that time for recent problems.  A January 1992 VA clinical record includes the annotation that the Veteran complained of a small lump behind the left ear which had been present for three months.  The diagnosis was left neck nodule.  A September 1992 biopsy resulted in a diagnosis of unremarkable parotid gland tissue, fat and focal fibrosis.  A letter from a private physician, which was dated in December 1993, indicates the Veteran reported a two year history of increasing hearing loss, tinnitus, and swelling behind and below the left ear.  He reported that he had a biopsy which was interpreted as infected saliva gland tissue.  It was noted that the retromandible glands appeared benign, had been biopsied, and found to represent chronic inflammation.  

In March 2005, the Board remanded the claim in order to afford the Veteran a VA examination to determine if the Veteran currently has a tumor on the left side of the face and, if so, whether the disorder was linked to the Veteran's active duty service.  A VA examination was conducted in December 2008.  The examiner found an enlarged lymph node on the right side of the angle of the mandible in front of the mastoid and a similarly enlarged lymph node behind the left mandible.  Significantly, the examiner did not provide an opinion as to the etiology of the enlarged lymph nodes.  


In a December 2009 remand decision, the Board noted the inability to determine if, in fact, these represent a chronic disability which is linked to the Veteran's claim for service connection for a benign tumor of the left jaw.  An addendum to the December 2008 examination report was requested which addressed whether currently existing enlarged lymph nodes (and any other tumor found on the left jaw) was etiologically linked to the Veteran's active duty service.

In the July 2010 VA addendum report, the examiner noted that the Veteran had had an enlarged lymph node on the left side of the angle of the mandible which had been aspirated and had subsided.  He opined that this condition was as likely as not due to inflammatory changes.   He noted that there was no documentation that this enlarged lymph node existed during service.  The node was benign and not a tumor, and there was no swelling.  

Analysis

As there is no report of a left jaw condition, now diagnosed as a benign, enlarged left lymph node in the left jaw area, until the early 1990s, and as there is an uncontradicted medical opinion of record that opines that the current condition is not related to active service, the Board finds the probative evidence convincing that the currently diagnosed enlarged left lymph node in the left jaw area is not of service origin or related to service in any way.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  

The Veteran and his representative argue that the Veteran's left jaw condition is of service origin.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.  

Finally, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  

Entitlement to service connection for Meniere's disease.

In March 2005, the Board also remanded the claim of entitlement to service connection for Meniere's disease to ascertain if the disorder was present and, if so, whether it was linked to the Veteran's active duty service.  A VA examination was conducted in December 2008.  The examiner noted that the Veteran underwent testing in the 1990's and Meniere's disease was ruled out.  The examiner found that the Veteran's current audiograms were not consistent with Meniere's disease but also reported that "it would be up to an ENT specialist to render an opinion about this diagnosis."  

In the Board's December 2009 remand, it was found that the report of the December 2008 VA examination was not responsive to the Board's March 2005 remand instructions.  The Board concluded that the Veteran should be scheduled for an examination by an ENT specialist to determine if the Veteran currently has Meniere's disease and, if so, whether the disorder is linked to the Veteran's active duty service.

In a June 2011 addendum VA report, the examiner, an ENT specialist, reviewed the claims file.  It was noted that the Veteran had a dizziness postural component which was not seen in Meniere's disease.  He opined that this likely represented a separate process and added that the Veteran might "also suffer from menieres [sic] disease."  Additional explanation was requested and in a July 2011 addendum, the examiner stated that he could resolve this issue without resort to mere speculation.  He added that the Veteran had complaints with similarities to Meniere's disease, and that there was some evidence that noise exposure can increase the risk of this condition.  In conclusion, he stated that there was no way to definitely determine the cause.  

Analysis

Viewing the Veteran's statements and medical history in conjunction with his claim for service connection for Meniere's disease, and the rather vague medical opinion regarding the onset of this disorder provided in 2011, the Board concludes that it is at least as likely as not that any current Meniere's disease is of service origin.  It is noted that he reports symptoms which a physician found in 2011 to be similar in characteristics to Meniere's disease, and that noise could increase the risk of this condition.  As the Veteran has hearing loss in one ear of service origin, it is reasonable to conclude that has Meniere's disease is also of service origin.  All reasonable doubt was resolved in the Veteran's favor in making this determination.  38 C.F.R. § 3.102 (2011).  

Entitlement to service connection for a mood disorder (claimed as depression).

The Veteran contends that he has a current psychiatric disorder that is of service origin.  When examined by VA in August 1995, the Veteran reported that his chief complaint was of frustration.  He said that he first began experiencing depression in 1990.  He was found to have a mood disorder due to chronic diarrhea with depressive features and generalized anxiety disorder.  

The Board's March 2005 remand directed that the Veteran be afforded a VA examination to determine if he currently experienced a mood disorder and, if so, whether the disorder was linked to his active duty service.  A VA mental disorder examination was conducted in December 2008.  The examiner diagnosed that the Veteran as likely as not had generalized anxiety disorder.  Significantly, the examiner did not provide an opinion regarding the etiology of the disorder.  As the opinion was not responsive the Board's March 2005 remand instructions, the Board, in the previously mentioned December 2009 remand, requested an addendum to the examination report which provides an opinion as to the etiology of the generalized anxiety disorder.  

In the July 2010 VA addendum report, it was noted that the claims file was reviewed and did not show the presence of psychiatric problems until many years after service.  It was opined that it was less likely than not that anxiety problems were related to service.  Instead, his anxiety concerns were related to multiple nonservice-connected health related problems and financial stress.  

Analysis

As there is no report of a psychiatric condition or psychiatric complaints, now diagnosed as generalized anxiety disorder, until the mid 1990s, and as there is an uncontradicted medical opinion of record that opines that the current condition is not related to active service, the Board finds the probative evidence convincing that the currently diagnosed anxiety disorder is not of service origin or related to service in any way.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  

The Veteran and his representative aver that his anxiety disorder is of service origin.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.  

Finally, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  

Entitlement to service connection for episodes of hypothermia.

The Veteran has claimed entitlement to service connection for episodes of hypothermia.  When examined by VA in 1995, he reported some symptoms associated with exposure to the cold, to include episodes of shaking, chills, and breaking out in a sweat.  These symptoms were usually associated with chronic diarrhea, and relieved with a warm blanket.  

In March 2005, the Board remanded the claim in order to afford the Veteran a VA examination to determine if he currently had a disorder manifested by episodes of hypothermia and, if so, whether such was linked to his active duty service.  No VA examination was conducted subsequent to the March 2005 VA examination to determine if the Veteran experiences episodes of hypothermia or residuals thereof.  As the RO had not complied with the Board's March 2005 remand instructions, the Board again remanded the claim in December 2009.  It was requested that the Veteran be afforded the appropriate examination to determine if he had a disorder manifested by episodes of hypothermia.  

In a July 2010 examination report, the examiner noted that the claims file was reviewed.  There was no history of cold injury and no documentation of such in the STRs.  It was also noted that the Veteran did not have any significant history to suggest hypothermia.  There was no hypothyroidism, diabetes, or vascular disease.  Exam showed that his skin color was normal without edema.  The Veteran stated that he felt cold when exposed to blowing cold air when he was not properly clothed.  This improved with wrapping of a blanket around him or with proper clothes.  

The examiner noted that the Veteran had a current temperature of 98.1.  Review of additional records in the claims file reflected post service temperatures that ranged from 96.2 to 98.8.  A normal examination for hypothermia was the diagnosis.  The examiner opined that it was less likely than not that the Veteran was manifesting a disorder from service.  While he had a history of intermittent chills when exposed to cold air without protective clothes, this was also related to his decreased subcutaneous fat which protected from heat loss on exposure to cold.  This made the Veteran susceptible to heat loss resulting in his complaints of hypothermia.  


Analysis

As for the Veteran's claim for residuals of hypothermia, it is again noted that there is no report of this condition during service or until many years thereafter.  And as there is an uncontradicted medical opinion of record that opines that his current complaints are unrelated to service, the Board finds the probative evidence convincing that the currently reported symptoms of hypothermia are not of service origin or related to service in any way.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  

The Veteran and his representative aver that his hypothermia complaints are of service origin.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.  

Finally, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  

Entitlement to service connection for pinguecula, right eye.

The Veteran has claimed entitlement to service connection for pinguecula of the right eye.  

Post service VA records show bilateral pterygium.  It was noted that this condition began in both eyes when the Veteran was about 18 years old.  No prescription was necessary.  Growths were not shown as enlarging, but there was ocular irritation when exposed to the sun or dust.  The assessment was of pinguecular and ocular irritation.  Visual exam showed normal vision in both eyes.  There was no complaint associated with the eyes upon VA examination in 1995.  

Based on the clinical findings summarized above, the RO, in a 1995 rating decision, granted service connection for pinguecula of the left eye but denied service connection for this condition in the right eye as there was no report of pinguecula in that eye.  

The Board's March 2005 remand directed that a VA examination be conducted, in part, to ascertain if pinguecula of the right eye was currently present and, if so, to obtain an opinion as to whether the pinguecula was incurred in or aggravated by the Veteran's active duty service.  A VA examination was conducted in December 2008.  The examiner diagnosed the presence of pinguecula of each eye.  Significantly, he did not provide an opinion as to the etiology of the pinguecula of the right eye.  In December 2009, the Board requested that the claims file be returned to the examiner who conducted the December 2008 VA examination for an addendum to the examination report which provided an opinion as to the etiology of the right eye pinguecula.

In a July 2010 VA eye examination addendum, the examiner stated that he could not determine if the Veteran manifested the pinguecula in the right eye while in service without resorting to speculation.  He stated that he reviewed the claims file and could not find any evidence that the Veteran had a right eye pinguecula during his years in service.  While there was report in 1976 that there was pinguecula in both eyes, he opined that the Veteran likely had had this condition chronically and continuously, and it was not likely that he developed this condition as a result of service or any incident thereof.  

Analysis

Again, the claim is denied in that the condition for which service connection is sought was not shown in service or until many years thereafter.  There simply is no objective evidence of a right eye pinguecula until many years after service, and the uncontradicted opinion by a medical professional is that this condition is not of service origin.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  

The Veteran and his representative contend that the Veteran's current right eye pinguecula is of service origin.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.  

Finally, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  

Entitlement to service connection for skin lesions.

The Veteran has claimed entitlement to service connection for a skin disorder.  Review of the STRs is negative for complaints of, diagnosis of, or treatment for skin problems other than treatment for a rash in the groin area in August 1964 and a rash noted in November 1964.  There was no indication in the STRs that the Veteran had a rash on his arms during active duty.  Furthermore, clinical evaluation of the Veteran's skin was determined to be normal at the time of his August 1965 separation examination.  

Post service records show that when the Veteran was examined by VA in 1995, he was diagnosed as having ecchymotic areas on his forearms, 2-3 inches above his wrists.  There were lesions on the dorsum of the hands in varying stages of healing.  

A VA examination was conducted in December 2008 to determine the nature, extent, and etiology of any skin problems found on examination.  The Veteran reported that he had had a rash, itching, and skin problems on his left and right forearms from the elbow to the dorsum of the hands since military service.  The Veteran reported the rash started in the 1960's.  Physical examination was conducted.  The diagnosis was chronic dermatitis with dry skin treated with Eucerin cream.  The examiner wrote that the Veteran had this condition of the skin from military service and a definitive diagnosis was speculation but it was as likely as not that it was dermatitis of the skin from military exposure to unknown substance.  

In the December 2009 remand decision, the Board found that the December 2008 VA examination report was not probative of the etiology of the Veteran's current skin rash.  It was pointed out that the STRs were silent as to complaints of, diagnosis of, or treatment for skin problems other than treatment for a rash in the groin area in August 1964 and a rash noted in November 1964.  There was no indication in the STRs that the Veteran had a rash on his arms during active duty.  Furthermore, clinical evaluation of the Veteran's skin was determined to be normal at the time of his August 1965 separation examination.  

Moreover, it was noted that there was no indication that the Veteran had a rash during active duty which was the result of exposure to an unknown substance.  He testified in November 1996 that he was never treated for skin lesions while on active duty.  At the time of the December 2008 VA examination, the Veteran never even indicated that he was exposed to an unknown substance.  The Board added in the 2009 remand decision that the Court had held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal, Moreau, and Swann, supra.  The Board further noted that the examiner who promulgated the December 2008 opinion did not provide any rationale as to why the skin disorder was based on exposure to unknown substances during active duty and why, once the alleged exposure ceased, the skin disorder continued.  The Board found that the Veteran should be afforded another VA examination to determine the extent and etiology of his claimed skin disorders which was based on an accurate factual background.

In an addendum VA July 2010 report, the examiner noted that the fact that the Veteran was not treated for skin disorders of the hand and arms during active duty changed his previous opinion.  The Veteran had reported being involved in transferring military secret material (which was the unknown substance), but this was not documented in a review of the STRs.  The examiner's rationale for why the Veteran continued to experience arm and hand skin disorders, if his exposure to an unknown substance was terminated, was that if there had been a history of radiation as stated by the Veteran, one of the risk factors would have been skin cancers, which he did not have.  He added that chronic dermatitis on the exposed part of the skin of the distal half of the forearm and dorsum of the hand, bilaterally, was due to chronic sun exposure on the exposed skin.  Hence, it was speculation to conclude that his skin condition was secondary to exposure to an unknown substance during service.  He also stated that it was as likely as not that the Veteran's chronic skin condition was related to his occupational exposure since release from military service.  

Analysis

As to the Veteran's claim for service connection for skin lesions, it is noted that no chronic skin disorder was noted during service, to include at time of service separation.  Clinical findings of additional skin problems were not noted until VA examination in 1995, and the uncontradicted opinion by a medical professional is that this condition is not of service origin.  See Maxson, supra, regarding periods of time without medical complaint and Nieves-Rodriguez, supra, regarding the probativeness of a medical opinion.  It is noted that his 2009 opinion which supported the Veteran's claim was based on an inaccurate recitation of the facts, and as pointed out above, a medical opinion premised upon an unsubstantiated account is of no probative value.  See, Reonal, Moreau, and Swann, supra.  

The Board also points out that service connection has previously been denied for service connection for conditions associated with radiation exposure.  

The Veteran and representative aver that his current skin disorder was first manifested in service.  See Jandreau, Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to a compensable initial evaluation for 
service-connected left ear hearing loss.

The Veteran has claimed entitlement to an initial compensable evaluation for his service-connected hearing loss in the left ear.  An October 1995 rating decision granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective April 13, 1995.  He was afforded VA audiology examinations in connection with his claim on various occasions, to include in August 1995, September 1996, July 1999, and December 2008.  

On VA audiological evaluation in August 1995, pure tone thresholds, in decibels, in the left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

20
25
65
70

The average pure tone threshold was 45 decibels.  

On VA audiological evaluation in September 1996, pure tone thresholds, in decibels, in the left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

20
30
60
60

The average pure tone threshold was 42.5, and speech recognition ability in the left ear was 96 percent.  

On VA audiological evaluation in July 1999, pure tone thresholds, in decibels, in the left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

20
35
60
65

The average pure tone threshold was 45 decibels and speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

On VA audiological evaluation in December 2008, pure tone thresholds, in decibels, in the left ear were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT

25
65
65
65

The average pure tone threshold was 55 decibels, and speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

In the Board's December 2009 remand decision, it was noted that while both examiners provided the audiometric findings, neither examiner commented on the functional effects caused by the hearing disability.  The examiner who conducted the December 2008 VA examination noted that the greatest difficulty the Veteran experienced in terms of hearing loss was hearing high pitched sounds and high pitched voices such as children's voices.  

It was further pointed out that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Board found that there is a lack of evidence regarding how the service-connected hearing loss affected the Veteran's activities and daily interactions.  An addendum report was requested.  

In the July 2010 addendum report, the audiologist noted that hearing loss of any severity would not prevent one from performing any of the commonly established activities of daily living, nor did it prevent one from ambulating or driving.  The examiner also stated that the Veteran's work history included working in a factory, in construction, as a mechanic, and in masonry.  All of these jobs were manual labor skills which required physical stamina and good eye sight but did not have hearing requirements.  Therefore, it did not appear that the Veteran's left ear hearing impairment in and of itself would render him incapabable of self care or make him unemployable.  

Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable initial rating for the Veteran's left ear hearing loss is not warranted.  

Applying the method for evaluating hearing loss to the results of any of the audiological examinations as reported above, the Veteran's audiological evaluation reveals left ear hearing at Level I (exams in August 1995, September 1996, and July 1999) or Level III  (exam in December 2008), based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85 DC 6100 whether assigned Level I or Level III hearing in the left ear.  

The Board observes that the pure tone thresholds recorded on these tests do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86 (2011).  Further, 38 C.F.R. § 4.85(f) and § 3.383 do not permit consideration of the hearing acuity in the nonservice-connected right ear, as the Veteran's left ear hearing loss does not yield a 10 percent or higher evaluation. 

The Board has carefully considered the Veteran's assertions regarding his hearing loss and in no way discounts his asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(q) (2011); Thun, supra.  

The Board, in this case, finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable DC that has specifically contemplated the level of occupational impairment caused by that disability.  See VA exam reports December 2008 and July 2010.  The Board has considered the Court's holding in Martinak, supra.  

Based on consideration of all the evidence of record regarding functional impairment resulting from hearing loss as reported above, the Board finds that impairment caused by hearing loss is contemplated by the noncompensable rating assigned under DC 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's left ear hearing loss would be in excess of that contemplated by the assigned staged rating.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  See Floyd and Bagwell, supra.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected left ear hearing loss, pursuant to Fenderson, supra, as the Veteran's service-connected left ear hearing loss has essentially been constant throughout the appeal period.  In sum, the claim for a compensable initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for spastic colitis (claimed as chronic diarrhea, GI infection) is denied.  

Entitlement to service connection for a lumbar spine disorder is denied.  

Entitlement to service connection for a benign tumor of the left jaw (claimed as tumor, left ear) is denied.  

Entitlement to service connection for Meniere's disease is granted.  

Entitlement to service connection for generalized anxiety disorder (claimed as a mood disorder or depression) is denied.  

Entitlement to service connection for episodes of hypothermia is denied.  

Entitlement to service connection for pinguecula, right eye, is denied.  

Entitlement to service connection for skin lesions is denied.  

Entitlement to an increased (compensable) initial evaluation for service-connected left ear hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


